 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                         CASE NO. CR19-203RSM
 9
                     Plaintiff
10                                                       ORDER GRANTING APPEAL OF
              v.                                         MAGISTRATE JUDGE’S
11                                                       RELEASE ORDER
      NORBERTO FLORES-LOPEZ,
12
                     Defendant.
13

14
            This matter comes before the Court on the United States’ Appeal of Magistrate Judge’s
15
     Release Order. Dkt #254. On April 3, 2020, Magistrate Judge Theiler found that the recent
16

17   COVID-19 pandemic was a changed circumstance sufficient to allow Defendant to reopen the

18   issue of detention and that release was warranted given a mitigated risk of flight due to the

19   COVID-19 pandemic. The Government now appeals that Order, arguing that the first finding
20   was in error because “(1) there have been no confirmed cases of the COVID-19 virus at the
21
     Federal Detention Center (FDC), (2) the FDC has undertaken substantial safety measures to
22
     prevent the introduction of the virus at the institution, and (3) Defendant is a healthy 22-year old
23
     male, who does not suffer from any underlying medical conditions that would make him
24

25   particularly vulnerable or otherwise part of a high-risk group.” Id. at 2. The Government

26

27

     ORDER GRANTING APPEAL OF MAGISTRATE JUDGE’S
     RELEASE ORDER – 1
     maintains that the second finding was in error because Defendant’s flight risk has not changed.
 1

 2   Id. at 21.

 3           The Government provides an extensive background of the underlying case and procedural

 4   history, which the Court need not recite as it is well known to the parties and the Court is only
 5
     examining limited issues. Id. at 3–18. Defendant was ordered detained by Magistrate Judge
 6
     McCandlis after the initial detention hearing. Dkt. #133. On March 23, 2020, Defendant filed a
 7
     Motion to Revise Detention Order seeking his release. Dkt. #238. The only change in
 8
     circumstance cited in his motion was the recent COVID-19 pandemic and a general concern
 9

10   regarding Defendant’s health if the virus comes to the Federal Detention Center (“FDC”). Id.

11   Defendant later filed an emergency motion seeking the same release based on COVID-19 and
12   mentioned an inability to communicate with counsel at the FDC. On April 3, 2020, Magistrate
13
     Judge Theiler conducted a hearing on the matter and granted the Motion. This appeal followed.
14
             An appeal of a magistrate’s detention order is governed by 18 U.S.C. § 3145(a)(1), which
15
     provides that “if a person is ordered released by a magistrate judge (1) the attorney for the
16

17   Government may file, with the court having original jurisdiction over the offense, a motion for

18   revocation of the order or amendment of the conditions of release.” The District Court judge

19   with original jurisdiction then reviews de novo the Magistrate Judge’s detention order. See
20   United States v. Koenig, 912 F.2d 1990, 1192 (9th Cir. 1990). In ruling on a motion for pretrial
21
     detention, the Court must make the same determination as the Magistrate Judge; whether any
22
     condition or combination of conditions will reasonably assure the appearance of the defendant
23
     as required, and the safety of any other person and the community. 18 U.S.C. § 3142(f). The
24

25   United States typically bears the burden of showing that defendant poses a danger to the

26   community by clear and convincing evidence, and it bears the burden of showing that a defendant

27

     ORDER GRANTING APPEAL OF MAGISTRATE JUDGE’S
     RELEASE ORDER – 2
     poses a flight risk by a preponderance of the evidence. United States v. Gebro, 948 F.2d 1118,
 1

 2   1120 (9th Cir. 1991). However, the Bail Reform Act expressly provides that:

 3                  [s]ubject to rebuttal by the person, it shall be presumed that no
                    condition or combination of conditions will reasonably assure the
 4                  appearance of the person as required and the safety of the
                    community if the judicial officer finds that there is probable cause
 5
                    to believe that the person committed an offense for which a
 6                  maximum term of imprisonment of ten years or more is prescribed
                    in the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . or an
 7                  offense under section 924(c) . . . of title 18 of the United States Code
                    ...
 8
     18 U.S.C. § 3142(e).
 9

10          As an initial matter, the Court agrees with the Government that the current COVID-19

11   pandemic alone was not a valid basis to reopen the issue of detention. A detention order may be
12   reopened “at any time before trial if the judicial officer finds that information exists that was not
13
     known to the movant at the time of the hearing and that has a material bearing on the issue
14
     whether there are conditions of release that will reasonably assure the appearance of such person
15
     as required and the safety of any other person and the community.” 18 U.S.C. § 3142(f).
16

17   Defendant’s basis to reopen detention relied on speculation as to the risk he faces of contracting

18   the disease at the FDC and speculation as to the impact such would have on his health. Both

19   sides speculate as to whether the current COVID-19 shutdown conditions outside the FDC would
20   increase or decrease Defendant’s flight risk. The Court finds that Defendants’ information was
21
     too speculative and generalized to have a material bearing.
22
            There is a presumption of detention in this case because Defendant is facing a ten-year
23
     mandatory minimum term of imprisonment. Even if Defendants’ new COVID-19 information
24

25   was not speculative, the Court finds that Defendant’s age and lack of any underlying medical

26   conditions would not make him particularly vulnerable or otherwise part of a high-risk group.

27

     ORDER GRANTING APPEAL OF MAGISTRATE JUDGE’S
     RELEASE ORDER – 3
     This is a significant point. Although the parties can debate whether or not the new coronavirus
 1

 2   is or will be spreading at the FDC, the Court is not convinced that this constitutes a significant

 3   enough risk to this Defendant’s health to warrant release given the initial bases for Judge

 4   McCandlis to order detention.
 5
            Defendant argues that he is being deprived of his Sixth Amendment right to counsel given
 6
     the limitations on attorney visits at the FDC. Dkt. #257 at 4. Defendant is still able to
 7
     communicate with counsel via CORRLINKS email and telephone, although this access has
 8
     apparently been delayed or disrupted due to the FDC’s efforts at social distancing. The Court
 9

10   finds that, under the circumstances, this is sufficient to provide Defendant with access to counsel.

11          Having reviewed the briefing, along with the remainder of the record, the Court hereby
12   finds and ORDERS that the United States’ Appeal of Magistrate Judge’s Release Order, Dkt
13
     #254, is GRANTED. Defendant will remain in custody pending trial in this matter.
14
            DATED this 14th day of April, 2020.
15

16

17

18
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

     ORDER GRANTING APPEAL OF MAGISTRATE JUDGE’S
     RELEASE ORDER – 4
